IN THE SUPREME COURT OF THE STATE OF NEVADA


                MM DEVELOPMENT COMPANY, INC.,                            No. 83920
                A NEVADA CORPORATION,
                Petitioner,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,                              FILE
                IN AND FOR THE COUNTY OF CLARK;
                AND THE HONORABLE JESSICA K.
                PETERSON, DISTRICT JUDGE,
                Respondents,
                and
                TRYKE COMPANIES SO NV, LLC, A
                NEVADA LIMITED LIABILITY
                COMPANY,
                Real Party in Interest.

                                      ORDER DENYING PETITION
                            This original petition for a writ of mandamus challenges a
                district court order denying a motion for judgment on the pleadings. Having
                considered the petition and its supporting documentation, we are not
                persuaded that our extraordinary and discretionary intervention is
                warranted. See Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88
                P.3d 840, 844 (2004) (observing that the party seeking writ relief bears the
                burden of showing such relief is warranted); Smith v. Eighth Judicial Dist.
                Court, 107 Nev. 674, 677, 679, 818 P.2d 849, 851, 853 (1991) (recognizing
                that writ relief is an extraordinary remedy and that this court has sole
                discretion in determining whether to entertain a writ petition). Specifically,
                we generally decline to exercise our discretion to grant writ petitions
                challenging orders denying motions for judgment on the pleadings, and we
                are not convinced any of the exceptions apply in this case. See Chur v.

SUPREME COURT
     OF
   NEVADA




                                                                                  -0(42_18
Eighth Judicial Dist. Court, 136 Nev. 68, 70, 458 P.3d 336, 339 (2020)
(discussing the exceptions to the general rule). We therefore
            ORDER the petition DENIED.



                                                  , J.
                        Hardesty


      4,444.1,12          ,                                     , J.
Stiglich                                  Herndon




cc:   Hon. Jessica K. Peterson, District Judge
      Kemp Jones, LLP
      H1 Law Group
      Conant Law Firm
      Eighth District Court Clerk




                                     2